DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on December 18, 2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0169462 application as required by 37 CFR 1.55.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0080], line 5, “As the converter, a known converter may be used.” should read “As for the converter, a known converter may be used.”

Appropriate correction is required. 


Claim Objections
Claim 16 is objected to because of the following informalities: 
Claim 16, line 1, should be changed to:
The control method according to claim 13, wherein the vehicle further comprises a

Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US-20150303739-A1).

Regarding claim 1, Shibata teaches a vehicle (see Shibata,  Abstract, regarding an electric system and vehicle with  “an in-vehicle solar system that supplies electric energy from a solar battery module to an electric device such as a secondary battery, a load, and the like includes a capacitor that accumulates electric energy from the solar battery module and supplies the accumulated electric energy to the electric device”) comprising: a battery (see Shibata, Abstract, figure 3, paragraph 80, regarding secondary battery 111); a power supply device configured to supply charging power to the battery (see Shibata, figure 1, paragraph 56, regarding “the high-voltage secondary battery 113 is used to drive the electric motor, the electric air conditioner, and the like. The converter 114 lowers the voltage of the power from the high-voltage secondary battery 113 and supplies power to charge the secondary battery 111 and to drive the load 112”, an example of a power supply device comprising the high-voltage secondary battery 113 and converter 111); a power generation device provided to be detachable (see Shibata, figure 1, paragraph 49, regarding “the in-vehicle solar system 100 (an example of a power generation device) may be detachable at the terminal 103 or may not be detachable”); a battery sensor configured to sense a state of charge of the battery (see Shibata, figure 1, paragraph 48, regarding converter 105 performing a function of a battery sensor to sense a state of charge of the battery such that, for example,  “a determination of whether or not the power has to be supplied to the secondary battery 111 may be made by directly monitoring the voltage of the secondary battery 111 by the converter 105 and may be made based on an instruction from a control device such as the in-vehicle ECU”).
Shibata does not sufficiently teach a controller configured to determine whether the power generation device is mounted based on the state of charge of the battery, 
a controller configured to adjust a charging target amount of the battery in a direction to decrease when the power generation device is mounted and control the power supply device while driving based on the adjusted charging target amount.
	However, Shibata does disclose utilizing 1) an MPPT (Maximum Power Point Tracking) module as part of “a charging device for supplying electric energy from the solar battery module 101 (power generation device) to the secondary battery 111 is configured with the MPPT module 104, the capacitor 102, the converter 105, and the terminal 103” (see Shibata, figure 1, paragraphs 29-35) and 2) a Battery Management Unit (BMU) that “controls and protects the secondary battery 111. That is, the charge and discharge of the secondary battery 111 is controlled by the BMU 121” (see Shibata, figure 3, paragraphs 80 and 99).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to know that both MPPT and BMU controllers (modules) are optimized to manage delivery of power by sensing and/or delivering current and voltages, or other environmental parameters, based on charging profiles of their respective power storage technologies and/or operational load demands and are capable of monitoring and diagnosing various level of failure modes and/or alarm states, including whether a power storage or load is absent (disconnected) or defective, and therefore, deploying and utilizing such capabilities to a modified Shibata enables a controller configured to determine whether the power generation device is mounted (connected) based on the state of charge of the battery, a controller configured to adjust a charging target amount of the battery in a direction to decrease when the power generation device is mounted and control the power supply device while driving based on the adjusted charging target amount, for example, when an increase or availability of solar power (additional current from a power generating device to a battery), a BMU would be expected to decrease the current contribution from the power supply device (such as an alternator while driving) so that the combined current of both power sources is maintained at the desired optimal lever or rate for the charging profile of the battery as to protect and avoid an overcharge or degradation of battery performance.

Regarding claim 2, modified Shibata teaches the vehicle according to claim 1, including wherein the power supply device is an alternator configured to supply charging power to the battery based on a rotational force of an engine (see Shibata, figure 4, paragraph 140, regarding “the power of the secondary battery 111 is usually supplied from the generator (alternator) by using the motive power (rotational force) of the engine”).

Regarding claim 3, modified Shibata teaches the vehicle according to claim 1, including wherein the power supply device is a converter configured to supply charging power to the battery by converting a high voltage power of a main battery into low voltage power (see Shibata, figure 1, paragraph 56, regarding “the high-voltage secondary battery 113 (main battery) is used to drive the electric motor, the electric air conditioner, and the like. The converter 114 lowers the voltage of the power from the high-voltage secondary battery 113 and supplies power to charge the secondary battery 111”).

Regarding claims 13-15, independent claim 13 is a control method of a vehicle performing the identical functions of the vehicle of independent claim 1, and similarly, dependent claims 14-15 of independent claim 13 are also performing identical functions corresponding to dependent claims 2-3 of independent claim 1, therefore claims 13-15 are also are rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-3.

Claims 4-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US-20150303739-A1) in view of Atluri (US-20110301790-A1).

Regarding claim 4, modified Shibata teaches the vehicle according to claim 1, excluding further comprising a driving detecting sensor configured to detect a driving state of the vehicle, wherein the controller is configured to determine that the power generation device is mounted when the vehicle is parked and the battery is charged.
However, Atluri teaches optimizing use of solar photovoltaic-generated electricity in electric or hybrid vehicles “with vehicle-mounted solar cells capable of generating electrical power. The power from the array is directed to vehicle systems according to a pre-determined algorithm intended to most effectively extend the vehicle range when operated under electric power. Power from the solar cells is directed by a controller, and may be applied to directly charge the batteries or to power electric power receiving devices, for example, to control cabin temperatures, depending on factors including the state of charge of the batteries, whether or not, the vehicle is parked” (see Atluri, Abstract).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the vehicle of modified Shibata to further comprise the optimizing use of solar photovoltaic-generated electricity in electric or hybrid vehicles of Atluri to include enabling generating power when a vehicle is parked because this would improve the overall vehicle range efficiency and performance, and therefore enabling a further comprising a driving detecting sensor configured to detect a driving state of the vehicle, wherein the controller is configured to determine that the power generation device is mounted when the vehicle is parked and the battery is charged (see Atluri, paragraph 32, regarding “when parked, however, the electrical demand will be low and it may be assumed that at least the low-voltage battery may, after some period of time, become fully charged”).

Regarding claim 5, further modified Shibata teaches the vehicle according to claim 4, including further comprising: an illuminance sensor configured to detect illuminance (see Atluri, paragraph 36, regarding “thermopile or external silicon photodiode sensors may also be used to determine incident solar energy (illuminance/irradiance); and a temperature sensor configured to detect external temperature (see Atluri, paragraph 51, regarding “to best maximize vehicle range the controller must sense (with appropriate sensor) selected vehicle and environmental parameters. These could include the state of charge (SOC) of the batteries; the current electrical demands on the battery; the vehicle interior temperature; the vehicle exterior temperature; and whether or not the vehicle is parked, among other factors”).

Regarding claim 6, further modified Shibata teaches the vehicle according to claim 5, including wherein the controller is configured to control to prevent overcharging of the battery when the vehicle is parked and the battery is fully charged (see Shibata, figure 3, paragraph 99, regarding “the BMU 121 controls and protects the secondary battery 111”, for example, preventing overcharging).

Regarding claim 7, further modified Shibata teaches the vehicle according to claim 6, including wherein the controller is configured to control a switch between the battery and the power generation device to prevent overcharging of the battery (see Shibata, figure 3, paragraph 99, regarding “the BMU 121 controls and protects the secondary battery 111”, for example, preventing overcharging by physical or electrical isolation between power generating device and a battery, for example, a mechanical contact relay switch, or solid state switch, respectively).

Regarding claim 8, further modified Shibata teaches the vehicle according to claim 6, including wherein the controller is configured to determine an electric power load based on at least one of the illuminance and the external temperature and to control the battery to supply power to the electric power load to prevent overcharging of the battery (see Shibata, figure 5, paragraph 19, regarding “decision tree for directing solar cell array power to electrical (power) loads in the vehicle depending on factors (based on) including: whether or not the vehicle is parked; the state of charge of the accessory battery; the state of charge of the traction battery; and the cabin temperature and the ambient (external) temperature”).

Regarding claim 9, further modified Shibata teaches the vehicle according to claim 5, including wherein the controller is configured to determine an amount of power generation per hour of the power generation device when the vehicle is parked and the battery is charged (see Atluri, paragraphs 43-44, regarding “a controller is used to assess the output capabilities of the solar cell power source and to match the power available from the power source to the demands one or more of the electrical applications. The preferred electrical operations will be those which will make the greatest contribution to enhanced vehicle range. However the choice of operations will be informed by the need for the available solar cell power output to approximately equal the electrical demand of the operation”, an example condition under which a vehicle may be parked and the battery is charged, and therefore the amount of power per hour of the power generating device delivered matches the electric power load and can be determined “by monitoring the output of the array, specifically the open circuit voltage and the short-circuit current, the output of the array may be estimated”).

Regarding claim 10, further modified Shibata teaches the vehicle according to claim 9, including wherein the controller is configured to determine the amount of power generation per hour according to at least one of the illuminance and the external temperature (see Atluri, paragraphs 8 and 22, regarding “maximum power output of a solar cell may be determined based on knowledge of the solar irradiance incident on the cell. The incident solar power may be independently measured using one of several types of stand-alone pyranometers such as thermopile-based or silicon photodiode-based units or the solar cell itself may be adapted to perform the sense function”, whereby “power management strategy will be adaptive so that it may be responsive, both to variations in light intensity incident on the solar cell array and also to varying vehicle use patterns, including when parked and unoccupied”, whereby, illuminance/irradiance sampled over a time interval, an amount of power generation per hour may be determined).

Regarding claim 11, further modified Shibata teaches the vehicle according to claim 9, including wherein the controller is configured to adjust the charging target amount of the battery in the direction to decrease in proportion to the amount of power generation per hour of the power generation device (see Shibata, figure 3, paragraph 99, regarding “the BMU that controls and protects the secondary battery 111. That is, the charge and discharge of the secondary battery 111 is controlled by the BMU 121”, whereby, for example, when the power load is constant, any increase of solar power (additional current from a power generating device), a BMU would be expected to decrease the current contribution from the power generating device charging the battery so that the combined current of both the power generating device and all other power supply devices is maintained at the desired optimal lever or rate for the charging profile of the battery as to protect and avoid an overcharge or degradation of battery performance).

Regarding claim 12, further modified Shibata teaches the vehicle according to claim 5, including wherein the controller is configured to determine an adjustment amount of the charging target amount of the battery based on at least one of the illuminance and the external temperature (see Atluri, paragraphs 8 and 22, regarding “maximum power output of a solar cell may be determined based on knowledge of the solar irradiance incident on the cell. The incident solar power may be independently measured using one of several types of stand-alone pyranometers such as thermopile-based or silicon photodiode-based units or the solar cell itself may be adapted to perform the sense function”, whereby “power management strategy will be adaptive (adjusting) so that it may be responsive, both to variations in light intensity (illuminance) incident on the solar cell array and also to varying vehicle use patterns, including when parked and unoccupied”, for example, with an change in illuminance, the BMU would be expected to adjust a charging target amount to maintain the optimal charging profile for the battery. 

Regarding claims 16-20, independent claim 13 is a control method of a vehicle performing the identical functions of the vehicle of independent claim 1, and similarly, dependent claims 16-20 of independent claim 13 are also performing identical functions corresponding to dependent claims 4-8 of independent claim 1, therefore claims 16-20 are also are rejected under 35 U.S.C. 103 for the same respective rationale as claims 4-8.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is (408) 918-7664. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan  can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

October 21, 2022
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661